El Juez Presidente Interino Señor Rebollo López
emitió la opinión del Tribunal.
El 29 de enero de 1999 el recurrido Edward Rosario Orangel fue acusado del delito de asesinato en primer grado, en violación al Art. 83 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4002, y por infracciones a los Arts. 5 y 8A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 415 y 418a; ello en relación con hechos acaecidos el 7 de diciembre de 1998, donde fallecieron dos personas.
El juicio se celebró ante Jurado en el Tribunal de Pri-mera Instancia, Sala Superior de San Juan. Luego de des-filada la prueba de cargo, la defensa de Rosario Orangel solicitó del juez que presidió los procedimientos que impar-tiera instrucciones sobre el delito de homicidio voluntario, por entender que ello se justificaba a la luz de la prueba presentada por el Ministerio Público y admitida por el tribunal. El tribunal de instancia se negó a impartir las referidas instrucciones.
Sometido el caso por las partes,(1) el Jurado rindió vere-dictos de culpabilidad contra el recurrido por el delito de asesinato en segundo grado y por las dos infracciones a la Ley de Armas de Puerto Rico que le fueron imputadas. *597Mediante sentencias dictadas el 28 de septiembre de 1999, el tribunal de instancia condenó al recurrido a pena de reclusión de 22 años por el delito de asesinato en segundo grado, 15 años por la infracción al Art. 5 de la Ley de Ar-mas de Puerto Rico, ante, y 32 años por la infracción al citado Art. 8A de la referida ley.(2)
Inconforme con dicha determinación, Rosario Orangel acudió mediante un recurso de apelación ante el Tribunal de Circuito de Apelaciones señalando varios errores, entre ellos, la actuación del foro primario “al negarse a impartir al Jurado instrucciones sobre el delito de homicidio”. Me-diante Sentencia de 26 de octubre de 2001, archivada en autos el 31 de octubre del mismo año, el Tribunal de Cir-cuito de Apelaciones confirmó la sentencia impuesta por la violación del Art. 5 de la Ley de Armas de Puerto Rico, ante; modificó la pena de 32 años impuesta por la infrac-ción al Art. 8A de dicha ley, ante, reduciéndola a 25 años, y revocó la sentencia de convicción por el delito de asesinato en segundo grado, devolviendo el caso para la celebración de un nuevo juicio en cuanto a ese delito.
Al así resolver el tribunal apelativo intermedio concluyó que el foro primario había errado al negarse a impartir al Jurado las instrucciones sobre el delito de homicidio volun-tario, toda vez que la prueba presentada, y admitida du-rante el juicio, permitía al Jurado inferir los elementos de la súbita pendencia o arrebato de cólera. El foro apelativo intermedio entendió que, ante los ojos del Jurado, el cono-cimiento de la muerte de un familiar cercano podía consti-tuir provocación suficiente capaz de llevarlo a concluir que lo ocurrido fue un homicidio en vez de un asesinato.
Inconforme con la actuación del tribunal apelativo in-termedio, el Procurador General acudió —vía certiorari— *598ante este Tribunal. Alega que procede revocar la sentencia emitida por el tribunal apelativo debido a que dicho foro incidió
... al revocar la sentencia y convicción por el delito de ase-sinato en segundo grado cuando el foro de instancia actuó co-rrectamente al no impartir instrucción de homicidio porque la prueba de ninguna manera lo justificaba al no haber evidencia alguna de que el acusado fue objeto de provocación alguna ni de que, objetivamente, existía razón alguna para que el acu-sado se sintiera provocado.
El 8 de febrero de 2002 expedimos el recurso. Contando con la comparecencia de ambas partes y estando en posi-ción de resolver el recurso presentado, procedemos a así hacerlo. Revocamos en parte y confirmamos en parte.
rH
A la luz de los hechos particulares del presente caso, ¿procedía impartirle al Jurado instrucciones sobre el delito de homicidio? Para contestar esta interrogante es menes-ter examinar los hechos acontecidos según surgen de la “exposición narrativa de la prueba oral” estipulada por las partes y aprobada por el tribunal de instancia.(3) Veamos.
El 7 de diciembre de 1998, a eso de las 3:30 de la tarde, la agente de la policía Milagros Agosto Pérez visitó —vis-tiendo de civil — (4) la casa de una amiga que residía en la calle Francia de la barriada Israel en Hato Rey, para que *599ésta le entallara unos pantalones de su uniforme de policía.(5) Cerca de las 4:00 de la tarde, mientras se salu-daban y charlaban, oyeron unas detonaciones provenientes de la calle. Inmediatamente, Milagros Agosto Pérez salió de la casa y, en cumplimiento con su deber como oficial de la Policía, corrió hacia la calle Texidor con el arma de re-glamento en su mano derecha. Una vez llegó a dicha calle se encontró con el cadáver del joven José Peña tendido en el pavimento frente a la casa del recurrido, Rosario Orangel. El occiso era, alegadamente, un pariente del recurrido.(6) Luego de transcurridos alrededor de diez mi-nutos desde la primera ráfaga de tiros, se escucharon otras detonaciones provenientes del frente de la casa de Rosario Orangel.(7)
Por su parte, Yaritza Pérez Otero declaró que se encon-traba ese día caminando por la calle Texidor a eso de las 4:00 de la tarde cuando vio a José Peña en la acera de la esquina de la calle Francia contigua a la calle Texidor. Se-gún expuso, tan pronto como él la miró ella volteó su cara y miró hacia la acera contraria donde observó que una guagua se había detenido. Detrás de la guagua salió un muchacho que le apuntó a Peña con un rifle. Al ver esto, la testigo corrió hacia su casa y, al no poder abrir la puerta, decidió ir a la casa de un vecino en la calle Francia. Durante este trayecto oyó las detonaciones que causaron la muerte de José Peña.(8)
Pérez Otero, luego, salió al balcón y vio a José Peña ti-rado en el pavimento en la calle Francia. A los cinco o diez *600minutos después de las primeras detonaciones, vio al recu-rrido Rosario Orangel salir de su casa con un rifle en la mano gritando “mi hermano, mi hermano”, caminando en dirección hacia donde yacía el cadáver de José Peña.(9) De-claró que escuchó otras detonaciones de arma de fuego, por lo que entró a la casa y se agachó. Cuando culminaron los tiros oyó un chillido de gomas de carro proveniente de la casa del recurrido. Una vez se levantó, salió de nuevo al balcón y observó que al lado de donde se encontraba el cuerpo del joven José Peña estaba tirado el cuerpo de una mujer que resultó ser el cadáver de la agente Milagros Agosto Pérez.(10)
De otra parte, Marielinda Ortiz Martínez declaró que conocía al recurrido Rosario Orangel porque era tío de su novio Rubén Torres Rondón. Atestiguó que a eso de las 6:00 a 6:30 de la tarde de 9 de diciembre de 1998 —esto es, dos días luego de la ocurrencia de los hechos— llegaron a su casa su novio Rubén y el recurrido Rosario Orangel. De-claró que Rosario Orangel le dijo “dame cloro pa’ lavarme las manos” y que ella se lo dio. Luego de lavarse las manos, Rosario Orangel se marchó.(11)
Declaró Ortiz Martínez, además, que el recurrido visitó nuevamente su casa el 11 de diciembre de 1998. En esa ocasión ella le preguntó a Rosario Orangel por qué se había lavado las manos con cloro días antes, a lo que éste respon-dió que era para borrar la evidencia de la pólvora del arma que utilizó para matar a la mujer. Continuó declarando que Rosario Orangel le dijo que “había matado a la mujer po-licía, porque él creía que ella había matado a su sobrino Peña. Que cuando llegó al sitio que encontró a la muchacha con el arma de reglamento en la mano y ahí él actuó porque él creía que había matado a su sobrino”. (Enfasis suplido.)(12) Testificó, además, que el recurrido regresó el *601sábado 12 de diciembre de 1998 a su casa y se quedó hasta el domingo. Manifestó que alrededor de la 1:00 a 1:30 de la tarde el recurrido se levantó, se vistió y se fue, y que a los veinte minutos regresó detenido por la Policía. La testigo declaró que a solicitud de la Policía ésta los acompañó voluntariamente. (13)
Por otra parte, del informe médico-forense estipulado por las partes, así como del testimonio del médico que rea-lizó la autopsia de la occisa, Dr. Francisco Cortés Rodrí-guez, surge que ésta recibió seis heridas de bala en diferen-tes partes del cuerpo y tenía un “área de quemazón” en la parte posterior del brazo derecho. (14)
En cuanto a lo que se describe en el protocolo de autopsia como la herida de bala “A”, se explica que esta herida tuvo su orificio de entrada en el lado derecho frontal de la cabeza con trayectoria de abajo hacia arriba y de derecha a iz-quierda, la misma que le ocasionó a la joven fractura en el cráneo, causando contusiones cerebrales y hemorragia cerebral.(15) Se explica que la herida de bala “B” entró por la región toráxica izquierda a 50 pulgadas por encima del ta-lón con trayectoria de arriba hacia abajo, de delante hacia atrás y de izquierda a derecha. La misma contusionó el pul-món izquierdo y perforó el corazón, lacerando la aorta y el pulmón derecho.(16)
*602Por su parte, la herida de bala “C” estaba localizada en la región supra inguinal derecha a 32 pulgadas por encima del talón con trayectoria de abajo hacia arriba, de adelante ha-cia atrás y de derecha a izquierda. Esta penetró la cavidad pélvica y la abdominal, impactó el intestino, el mesenterio, el hígado y penetró la columna vertebral. (17) En cuanto a la herida de bala “D”, la misma impactó el cuarto dígito de la palma de la mano izquierda. La herida de bala “E” fue un surco que sólo hizo contacto con la piel y la herida de bala “F” entró por la parte posterior del hombro derecho', esto es, por la espalda. (18)
Por último, el patólogo forense manifestó que pudo ob-servar partículas de pólvora en la piel del antebrazo iz-quierdo y en la cara; éstas relacionadas con, al menos, dos de la heridas sufridas, en particular la que produjo la bala “B”.(19) Concluyó que ello evidencia que la víctima recibió esas dos heridas a sólo dos pies de distancia de la boca del cañón del arma de fuego utilizada.(20)
La Constitución del Estado Libre Asociado de Puerto Rico consagra el derecho a juicio por jurado que tiene toda persona que sea acusada por la comisión de delito grave. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1; Pueblo v. Bonilla Ortiz, 123 D.P.R. 434, 438-439 (1989); Pueblo v. Cruz Correa, 121 D.P.R. 270, 276 (1988). Igualmente, la Regla 111 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, reconoce el derecho a ser juzgado por sus *603pares a todo acusado de delito grave e, inclusive, en ciertas circunstancias, al acusado de delito menos grave. Véanse: Pueblo v. Lorio Ormsby I, 137 D.P.R. 722, 727 (1994); Pueblo v. Cruz Correa, ante; E.L. Chiesa Aponte, Derecho pro-cesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 273.
Dentro de este esquema le corresponde al Jurado, como encomienda principal, ser el juzgador de los hechos. Véanse: Pueblo v. López Guzmán, 131 D.P.R. 867, 887 (1992), citando a Pueblo v. Cruz Correa, ante, págs. 276-278; Pueblo v. Bonilla, ante, pág. 439. Ello implica que tendrá la última palabra no sólo en cuanto a la culpabilidad o inocencia del imputado, sino que, además, será el que determine —en caso de entender que el acusado incurrió en responsabilidad en relación con los hechos que se le imputan— el delito específico, o su grado, por el cual éste debe responderle a la sociedad. Pueblo v. Cruz Correa, ante, pág. 277; Pueblo v. Bonilla Ortiz, ante, pág. 439. En resumen, su función comprende evaluar la evidencia que sea presentada y admitida por el tribunal durante el juicio y llegar a las conclusiones de hechos correspondientes. Luego, aplicando el derecho, según le es instruido por el juez que preside el proceso, deberá emitir un veredicto. Chiesa Aponte, op. cit, págs. 319-320. Es también el Jurado el llamado a aquilatar la prueba desfilada y a quien le corresponde decidir si le da crédito o no. Pueblo v. Lorio Ormsby I, ante, págs. 727-729.
Ahora bien, en vista de que el Jurado está compuesto de personas desconocedoras del ordenamiento jurídico, para que éstos puedan desempeñar su función a cabalidad se requiere que sea correctamente instruido sobre el derecho aplicable por el juez que presida el proceso. Pueblo v. Lorio Ormsby I, ante, pág. 727; Pueblo v. Bonilla Ortiz, ante, pág. 439; Pueblo v. Cruz Correa, ante, pág. 277; Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 150 (1986). De este modo, las instrucciones al Jurado son el mecanismo procesal a tra-*604ves del cual éste tomará conocimiento del derecho aplicable al caso.(21) Pueblo v. Landmark, 100 D.P.R. 73, 79 (1971).
En varias ocasiones hemos enfatizado la importancia de las instrucciones que el juez debe transmitir al Jurado. Pueblo v. Tufiño Cruz, 96 D.P.R. 225, 229 (1968); Pueblo v. Burgos Dávila, 76 D.P.R. 199, 202 (1954); Pueblo v. Méndez, 74 D.P.R. 913 (1953). En términos generales, el acusado tiene derecho a que se le transmita al Jurado to-dos los aspectos de derecho que, bajo cualquier teoría razonable, pudieran ser pertinentes en las deliberaciones, ello aunque la prueba de defensa sea débil, inconsistente o de dudosa credibilidad. Pueblo v. Acevedo Estrada, 150 D.P.R. 84 (2000); Pueblo v. Miranda Santiago, 130 D.P.R. 507, 518 (1992); Pueblo v. Tufiño Cruz, ante. Esto es así ya que “corresponde al jurado y no al tribunal rendir un veredicto conforme a la ley y los hechos del caso, según aquél aquilate la prueba y determine los hechos”. Pueblo v. González Colón, 110 D.P.R. 812, 815 (1981).
Las instrucciones deben incluir los elementos del delito imputado,(22) haciendo hincapié en que el Ministerio Fiscal tiene la carga probatoria de establecer todos los elementos del delito más allá de duda razonable. También debe incluirse instrucciones sobre la forma de culpabilidad exigida para ese delito, es decir, sobre la intención o negligencia criminal requerida. Véase Chiesa Aponte, op. cit., págs. 331-332. Ello en vista de que el estado mental o mens rea es un elemento subjetivo que le corresponde determinar al Jurado a la luz de los hechos. Pueblo v. Bonilla Ortiz, ante, págs. 441-442.
Además, las instrucciones deben cubrir los elementos de aquellos delitos inferiores al imputado o comprendidos dentro de éste, ello siempre y cuando la prueba así lo *605justifique. Véanse: Pueblo v. Rodríguez Santana, 146 D.P.R. 860, 886 (1998); Pueblo v. Lorio Ormsby I, ante, pág. 727; Pueblo v. Gonzalez Colón, ante, pág. 815.(23) Esto es, una instrucción sobre delitos inferiores no le será transmi-tida al Jurado de forma automática, sino que es necesario que exista evidencia de la cual el Jurado pueda razonable-mente inferir que el acusado es culpable del delito inferior. Véase Pueblo v. Saltari, 53 D.P.R. 893, 910 (1938).
Vemos, pues, que el fundamento para impartirle al Jurado una instrucción sobre delito inferior es que la instrucción esté apoyada en prueba que la justifique. El problema es determinar qué implica el que “la prueba justifica las instrucciones”. Sobre este particular se ha expresado que:
[E]sto sólo puede significar que haya evidencia admitida, que de ser creída por el jurado, sería suficiente como cuestión de derecho penal sustantivo, para que el acusado prevalezca. El juez no debe aquí hacer juicio de credibilidad alguno para no impartir la instrucción, pues estaría usurpando funciones del jurado, en violación del derecho constitucional del acusado a juicio por jurado.(24)
Ahora bien, la facultad que la ley le concede al Jurado no puede ser ejercitada caprichosa o arbitrariamente. A esos efectos hemos expresado que:
El veredicto que reduzca el grado de delito debe estar fun-dado en evidencia tendente a demostrar o capaz de producir duda razonable sobre la existencia del delito inferior-, y si esa evidencia no existe, ni el juez puede transmitir instrucciones sobre el delito inferior, ni el jurado puede traer un veredicto reduciendo el grado del imputado en la acusación. (Énfasis suplido.) Pueblo v. Saltari, ante, pág. 910.
*606Es por ello que un juez actúa correctamente al denegar una instrucción sobre un delito menor incluido si estima que la evidencia, aun pudiendo ser creída por el Jurado, resulta insuficiente en derecho para establecer la comisión del referido delito,(25) Chiesa Aponte, op. cit., pág. 332.
Refiriéndonos, específicamente, a la procedencia de una instrucción sobre el delito de homicidio en un procedimiento seguido contra un acusado por el delito de asesinato, hemos expresado, desde Pueblo v. Galarza, 71 D.P.R. 557, 561-562 (1950), que:
“No es necesario que la prueba de homicidio resulte incon-trovertida o concluyente sobre la cuestión; mientras haya al-gún indicio de prueba a ese efecto, el jurado es el llamado a aquilatar la misma. De haber alguna evidencia tendiente a demostrar un estado de hechos que haga caer el caso dentro de la definición de homicidio ... es al jurado que incumbe determinar si tal prueba es cierta o no, y si la misma de-muestra que el delito cometido fue homicidio ... y no asesinato.”(26)
No obstante lo anterior, hemos sido enfáticos en que el tribunal sentenciador no debe transmitir instrucciones de homicidio si los autos carecen de evidencia que justifique tal veredicto. Véanse: Pueblo v. Moreno Morales I, 132 D.P.R. 261, 283 (1992); Pueblo v. Torres Rodríguez, 119 D.P.R. 730, 744 (1987); Pueblo v. Padros García, 99 D.P.R. 384, 395 (1970); Pueblo v. Serbiá, 75 D.P.R. 394, 398 *607(1953). Fomentar dicha práctica equivaldría a autorizar al Jurado a que imponga un castigo diferente al prescrito para el delito que de hecho se cometió. íd.
En el caso de autos, el recurrido plantea que la prueba presentada en el juicio no sostiene el veredicto de asesinato en segundo grado, sino que justificaba plenamente que se transmitiera al Jurado una instrucción sobre el delito de homicidio voluntario. Argumenta que la muerte de la joven fue producto de un alegado arrebato de cólera al éste ad-venir en conocimiento de la muerte de su supuesto pariente y que en su actuación no hubo malicia ni premeditación que justificara la denegatoria de la referida instrucción. No le asiste la razón; veamos por qué.
HH HH HH
Como es sabido el Art. 85 del Código Penal de Puerto Rico dispone que comete el delito de homicidio “[t]oda persona que matare a otra en ocasión de súbita pendencia o arrebato de cólera”. 33 L.P.R.A. see. 4004. Los elementos de este delito son dar muerte a un ser humano, como consecuencia de una pendencia súbita o de un arrebato de cólera, causado por una provocación adecuada de parte de la víctima. Pueblo v. Rivera Alicea, 125 D.P.R. 37, 46 (1989); Pueblo v. Cruz Correa, ante, pág. 279. Se trata de un acto intencional e ilegal que causa la muerte, pero por existir circunstancias atenuantes, la calificación del delito y la pena varían en beneficio del acusado. (27) La circunstancia atenuante consiste en que el acto del acusado fue una reacción irreflexiva, pasional, súbita e inmediata, provocada por la víctima u otra persona actuando con ésta. Id.
*608El homicidio se comete sin que medie reflexión y preme-ditación; esto es, sin un previo plan para matar. Pueblo v. Moreno Morales I, ante, pág. 284. Del mismo modo, el ele-mento de maldad o malicia está ausente en este delito. Pueblo v. Negrón Caldero, 157 D.P.R. 413 (2002). Estas ca-racterísticas son las que, precisamente, diferencian al ho-micidio del asesinato en primer y segundo grado. Véanse: Pueblo v. Gómez Nazario, 121 D.P.R. 66, 73 (1988); Pueblo v. Orlando González, 120 D.P.R. 684, 689 (1988).
El homicidio presupone que el autor de la muerte actuó movido por una provocación adecuada de tal naturaleza que lleve a una persona ordinaria a perder su dominio y actuar bajo impulsos mentales causados por cólera, pendencia o emoción violenta. Véanse: Pueblo v. Negrón Caldero, ante; Pueblo v. Moreno Morales I, ante, págs. 283-284; Pueblo v. Rivera Alicea, ante, pág. 46; Pueblo v. Cruz Correa, ante, pág. 279. Sin embargo, la sed de venganza nunca será suficiente para catalogar el delito como un homicidio. W.R. La Fave, Substantive Criminal Law, Minnesota, Ed. West Publishing Co., 1986, Vol. 2, Sec. 7.10(a), pág. 255; 1 Witkin & Epstein, California Criminal Law 2d Sec. 515 (1988). Asimismo, hemos sostenido que
[s]i no existe esa provocación o si habiendo existido [ésta] no es lo suficientemente grave y la actuación del matador está fuera de toda proporción con el grado de la provocación, el acto de dar muerte constituye asesinato aunque el acusado no hu-biese preconcebido la idea. (Énfasis suplido.) Pueblo v. Lebrón, 61 D.P.R. 657, 667 (1943).
De lo anterior se desprende que para determinar la posible comisión del delito de homicidio hay que identificar, al menos, tres factores. Estos son: (i) que la muerte haya ocurrido mientras el actor se encontraba en un arrebato de cólera o pendencia súbita (heat of passion); (ii) que la muerte esté precedida de una provocación adecuada, y (iii) que la muerte haya ocurrido antes de que el arrebato o pendencia sufrida por el actor razonablemente se hubiere *609“enfriado” (cooling off period).(28) R. Perkins y R. Boyce, Criminal Law, 3ra ed., Nueva York, Ed. Foundation Press, 1982, pág. 85; La Fave op. cit., pág. 573; C. Torcia, Wharton’s Criminal Law, 15ta ed., Nueva York, Ed. Clark Boardman Callaghan, 1994, Vol. 2, Sec. 166, págs. 367-369.
Ahora bien, cuando hablamos del delito de asesinato nos referimos a un solo delito, el de “dar muerte a un ser humano con malicia premeditada”. Art. 82 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4001. Éste, a su vez, se divide en grados atendiendo a la perversidad demostrada por el acusado al cometer el acto y al sólo efecto de la imposición de la pena. Pueblo v. Rivera Alicea, ante, pág. 44; Pueblo v. Pérez Martínez, 84 D.P.R. 181, 184 (1961). El asesinato es un delito que, por su definición y naturaleza, conlleva un acto perverso, malintencionado y contrario a los valores éticos y morales de nuestra sociedad. Denota un estado o una condición en el actor, compuesto por una deficiencia inherente en su sentido de moral y rectitud, ello como resultado de haber dejado de preocuparse por el respeto y la seguridad de la vida humana. Rivera Pagán v. Supte. de la Policía de P.R., 135 D.P.R. 789, 800 (1994).
En cuanto a los grados de asesinato observamos que la diferencia radica en que el asesinato en primer grado requiere, aparte de la malicia premeditada, el elemento de la deliberación; mientras que en el asesinato en segundo grado la muerte es maliciosa y premeditada, pero la deliberación está ausente. Véanse: Art. 83 del Código Penal, ante; Pueblo v. Gómez Nazario, ante, pág. 73; Pueblo v. González Pagán, ante, pág. 689. Esto es, el asesinato en primer grado se caracteriza por la deliberación y la intención específica de matar. Pueblo v. Méndez, 74 D.P.R. 913, 926 (1953). Ello a diferencia del asesinato en segundo grado, en el cual basta la malicia premeditada, sin inten-*610ción específica para matar; es decir, se refiere a la inten-ción de realizar un acto o producir un grave daño corporal que con toda probabilidad resultará en la muerte de una persona. Pueblo v. Méndez, ante; Pueblo v. Blanco, 77 D.P.R. 767, 775 (1954).
La malicia premeditada, que es el elemento mental requerido en el delito genérico de asesinato, implica la ausencia de justa causa o excusa y conciencia al ocasionar la muerte de un semejante. Pueblo v. Carmona, Rivera, 143 D.P.R. 907, 914 (1997); Pueblo v. Robles González, 132 D.P.R. 554, 563 (1993); Pueblo v. Rivera Alicea, ante, pág. 45. Por otro lado, la deliberación es la resolución o decisión de matar, después de darle alguna consideración. Véase Pueblo v. Rosario, 67 D.P.R. 371, 375 (1967).
Ello no obstante, cualquier período de tiempo, por corto que sea, será suficiente para que pueda tener lugar la deliberación. Incluso, hemos sostenido que ese lapso puede ser tan rápido como el pensamiento. Véase Pueblo v. Echevarría Rodríguez I, ante, pág. 368 esc. 59; Pueblo v. Rosario, ante. Esto es, tanto la deliberación como la malicia preme-ditada no requieren necesariamente de un plan previo ni que se conciban con mucho tiempo de antelación a los hechos. Pueblo v. Echevarría Rodríguez I, ante, pág. 368. No tiene que transcurrir determinado período de tiempo entre la intención de matar y la muerte misma, ya que ambos elementos pueden concebirse en el momento mismo del ataque. Véanse: Pueblo v. González Pagán, ante, pág. 689; Pueblo v. López Rodríguez, 101 D.P.R. 897, 899 (1974). A esos efectos hemos expresado que “la premeditación [y la deliberación] puede [n] formarse en un instante antes del acto, y puede[n] existir ... no obstante la rapidez con que el acto se haya realizado”. Pueblo v. Méndez, ante, pág. 921.
Por otra parte, la deliberación y la malicia son elementos subjetivos que, de ordinario, no pueden probarse con eviden-cia directa por lo que, en ocasiones, es preciso recurrir a los hechos del caso para determinar si de ellos razonablemente pueden inferirse. Pueblo v. López Rodríguez, ante, págs. *611898-899; Pueblo v. Rosario, ante, pág. 375. Estos elementos pueden deducirse a base de los actos y las circunstancias que rodearon la muerte; la relación entre las partes; la ca-pacidad mental, motivación, manifestaciones y conducta del acusado, así como de los hechos anteriores, concomitantes y posteriores al crimen. Véanse: Art. 14 del Código Penal, 33 L.P.R.A. see. 3061; Pueblo v. Carmona, Rivera, ante, págs. 914-915; Pueblo v. Moreno Morales I, ante, pág. 287; Pueblo v. Rivera Alicea, ante, pág. 45; Pueblo v. López Rodríguez, ante, pág. 899. “ ‘Una intención maliciosa y criminal se presume por la manera ... [en] que ...se comet[e] un acto ilegal con el propósito de perjudicar a otro’ ”. (Énfasis suplido.) Pueblo v. Carmona, Rivera, ante, pág. 915, citando a Pueblo v. Santiago, 54 D.P.R. 167, 171 (1939).
Cónsono con lo anterior, este Tribunal ha reconocido va-rias instancias en las que fácilmente se puede inferir la malicia premeditada o la deliberación. A modo de ejemplo, podemos señalar: el acto de atacar a una persona con una arma mortífera, ya que del uso de ésta puede inferirse la intención de matar o causar daños cuya consecuencia probable sea la muerte;(29) atacar con una arma a una persona desarmada;(30) dispararle a la víctima en más de una oca-, sión, a corta distancia y alcanzándola en la cara;(31) dispa-rarle a la víctima dos tiros con un arma de fuego y luego acercársele para dispararle tres veces más mientras le dice “para acabar coñtigo”;(32) ultimar a balazos a la víctima luego de que ésta retrocediera y rogara para que no le dis-parara;(33) cuando sin mediar palabras el acusado le dis-para a unos jóvenes y mata a uno de ellos;(34) cuando sin *612mediar palabras el acusado le dispara tres tiros a un poli-cía que le ordenó detenerse;(35) inferirle numerosas heridas punzantes a la víctima atacándola por la espalda;(36) apu-ñalar al occiso mientras otro lo agarra. (37)
Como expresáramos antes, son precisamente los ele-mentos de malicia y deliberación los que distinguen un asesinato de un homicidio. Para determinar si, en casos como el presente, la prueba justificaba impartir la instruc-ción sobre homicidio debemos, en primer lugar, examinar dicha prueba para ver si en la actuación del acusado, al momento de matar a la joven, hubo elementos de malicia o deliberación, característicos del delito de asesinato, y en segundo término, para determinar si, independientemente del hecho de la existencia de malicia y premeditación, se presentó prueba que justificaba o hacia mandatoria la ins-trucción al Jurado sobre el delito de homicidio voluntario.
IV
A. Un análisis objetivo y sereno de la evidencia que desfilara ante el juzgador de los hechos a nivel de instancia nos convence del hecho de que el Estado presentó prueba, más allá de duda razonable, de todos y cada uno de los elementos del delito por el cual fue convicto el recurrido Rosario Orangel; esto es, del delito de asesinato en se-gundo grado. (38)
Como se recordará, el testimonio de los testigos fue a los efectos de que el 7 de diciembre de 1998 la agente Milagros Agosto Pérez, de veintitrés años, se encontraba en la casa de una amiga en la barriada Israel en Hato Rey entallán-dose unos pantalones de su uniforme. Estando allí se escu-charon unas detonaciones, por lo que, inmediatamente y en *613cumplimiento de su deber, la joven salió a investigar lo ocurrido con su arma de reglamento en la mano derecha, vestida de civil. Conforme a dichos testimonios, aproxima-damente diez minutos más tarde, se escuchó una segunda ráfaga de disparos —hechos por Rosario Orangel— que causaron la muerte de la joven policía.
Este lapso de tiempo, ocurrido entre las dos rondas de disparos, obviamente fue utilizado por Rosario Orangel - para apoderarse o armarse del rifle con el cual ultimó a la joven; lapso de tiempo más que suficiente para poder con-figurarse, en la mente de Rosario Orangel, la intención de matar o, al menos, la de producir grave daño corporal y la malicia premeditada requeridas en el delito de asesinato en segundo grado.
Por otra parte, la malicia premeditada en la actuación del recurrido claramente puede deducirse de la forma y manera en que perpetró el crimen, según ello surge del informe médico-forense y del testimonio del patólogo fo-rense que realizó la autopsia. Fueron seis las heridas de bala recibidas por la occisa. Algunas de ellas —las más graves— fueron disparadas a corta distancia. Es de notar que éstas —una de las cuales le alcanzó la cabeza— eran “de contacto” y tenían una trayectoria de abajo hacia arriba, compatibles con la situación de que la víctima es-tuviera ya tirada en el piso o en proceso de caer al mo-mento de recibirlas. Otras le fueron inferidas por la es-palda; en particular, una entró precisamente por la parte posterior del hombro derecho en cuya mano tenía, la oc-cisa, agarrada su arma.
Si a ello le añadimos el hecho de que con posterioridad a la comisión del acto delictivo, el recurrido Rosario Orangel huyó del lugar y luego trató de borrar evidencia incriminatoria, al lavarse las manos con cloro, no hay duda de que nos enfrentamos a una persona, actuando de forma calculada y fría, con corazón perverso y mente culposa. Todas las anteriores circunstancias son, a nuestro juicio, claramente incompatibles con la existencia de un es-*614fado de arrebato de cólera que nubla el entendimiento e inhibe la razón, característico de la persona que comete el delito de homicidio voluntario.(39)
B. Ahora bien, e independientemente de lo antes expre-sado, ¿existe prueba en el expediente que justifique, o hi-ciera mandatoria, la instrucción al Jurado sobre el delito de homicidio voluntario en el presente caso?
El recurrido Rosario Orangel sostiene que sí. Entiende que de las meras expresiones “mi hermano, mi hermano”, que una de las testigos alegó que él profirió, así como de la declaración de la novia de un sobrino suyo, a los efectos de que él le comentó que “est[aba] encojonao” y que “breg[ó] con la mujer policía porque ... pens [ó] que había matado a Peña”, podía inferirse el arrebato de cólera que requiere el delito de homicidio para configurarse. No estamos de acuerdo. Somos del criterio que dichas expresiones no ha-cen mandatoria una instrucción al Jurado sobre el referido delito.
Entendemos que estas manifestaciones son insuficien-tes para que razonablemente se pueda inferir que el recu-rrido pudo haber cometido el delito de homicidio. El mero hecho de gritar “mi hermanó, mi hermano” y que, cuatro días con posterioridad a la ocurrencia de los hechos, haya manifestado que estaba “encojonao” no son suficientes para reflejar el arrebato colérico, súbito y pasional que, como vimos, son elementos constitutivos y necesarios del refe-rido delito. De ellas tampoco surge la reacción impulsiva e irreflexiva característica del delito. Esas manifestaciones nos recuerdan las expresiones que hizo el acusado en Pueblo v. Calderón, 50 D.P.R. 336, 342 (1943), al exclamar “[Z]o hice porque me traía molesto; tuve que hacerlo porque me traía molesto”. (Énfasis suplido.) En aquella ocasión este Tribunal concluyó que de esa prueba no se desprendía la existencia del arrebato de cólera que la ley considera sufi-*615cíente para disminuir el delito de asesinato a homicidio, íd., pág. 344.
Por otro lado, la defensa del recurrido sostiene que la actuación de éste fue producto de haber visto o advenido en conocimiento de la muerte del joven José Peña, quien su-puestamente era pariente suyo. Alega que este evento constituyó una provocación adecuada que permite catalo-gar el delito como un homicidio.
Ciertamente, es posible que, en ocasiones, el evento de ver o conocer de la muerte de un familiar cercano pueda constituir una provocación adecuada capaz de producir un arrebato de cólera que justifique reducir el delito de asesinato a homicidio.(40) Ahora bien, ello nunca podría ser, o convertirse en, una norma absoluta que implique que en todo caso en que el acusado presencie o se enteré de la muerte de un pariente el delito de asesinato quedará automáticamente reducido a homicidio; ello sin examinar el resto de las circunstancias que rodearon la muerte. No hay duda, repetimos, de que habrán ocasiones en que un evento de esa índole, unido al resto de las circunstancias, constituirá provocación adecuada capaz de producir un arrebato de cólera, pero habrá otras en que no lo será. Como consecuencia, no podemos adoptar, como pretende la representación legal del recurrido, una norma para que en todo caso de esta naturaleza los tribunales de instancia vengan obligados a transmitirle al Jurado instrucciones pertinentes al delito de homicidio.
De todos modos, en el presente caso ni siquiera existe certeza del verdadero parentesco, si alguno, entre el recurrido y el joven José Peña. Como señalamos, de la prueba surgen inconsistencias y dudas en cuanto a la rela-*616ción entre ambos, ya que en ocasiones se hace referencia a Peña como hermano, en otras como sobrino y, en otras, como primo del aquí recurrido. Por otro lado, en los alega-tos presentados por las partes tampoco se ha clarificado este aspecto. En vista de que la defensa no nos ha puesto en una posición que nos permita estar seguros de la rela-ción familiar existente, si alguna, entre Peña y el recu-rrido, resulta innecesario examinar si el evento de ver y conocer de la muerte de Peña era capaz de producir en el recurrido un arrebato de cólera tal que justificara impartir la instrucción de homicidio.(41)
En resumen, somos del criterio que los hechos hoy ante nuestra consideración no son indicativos de una persona actuando bajo los efectos de un arrebato de cólera. Por el contrario, entendemos que estos hechos claramente de-muestran que estamos ante una muerte causada por una persona que actuó fría y calculadamente, y con sed de ven-ganza-, sentimiento que nunca podrá justificar una instruc-ción por el delito de homicidio voluntario.
En vista de lo antes expuesto, la única instrucción que realmente estaba justificada por la prueba fue la que, pre-cisamente, se le transmitió al Jurado: la del delito de ase-sinato y sus distintos grados. Por lo tanto, actuó correcta-mente el juez de instancia al negarse a impartirle al Jurado una instrucción sobre el delito de homicidio voluntario.
Procede, en consecuencia, modificar y revocar la senten-cia emitida por el Tribunal de Circuito de Apelaciones úni-*617camente en cuanto dejó sin efecto la convicción del recu-rrido Rosario Orangel por el delito de asesinato en segundo grado, reinstalándose dicha convicción y confirmándose la referida sentencia en cuanto a los otros extremos.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez disintieron sin opinión escrita.

(1) La defensa presentó un solo testigo.


(2) Las penas impuestas, conforme determinó el tribunal de instancia al amparo de la Ley de Armas de Puerto Rico, serían cumplidas concurrentemente entre sí, pero de manera consecutiva con la pena impuesta por asesinato en segundo grado. Asi-mismo, las cumpliría consecutivamente con relación a una sentencia dictada por el Estado de Texas el 17 de diciembre de 1997, en la que se condenó al recurrido a cumplir diez años de probatoria por la comisión del delito grave de posesión de marihuana.


(3) Según se desprende de la “exposición narrativa de la prueba oral” sometida por la parte peticionaria en su escrito ante nos, la prueba presentada por el Minis-terio Público consistió en el testimonio de Myma López Cruz, Luis Dávila Rivera, Marielinda Ortiz Martínez, Yaritza Pérez Otero, María Cedeño Pérez, Samuel Morales, Robert Figueroa, Dr. Francisco Cortés Rodríguez y Juan Ortiz Brioni; mien-tras que la prueba de defensa sólo consistió en el testimonio de Manuel Hiram Ca-mareno Colón.


(4) E.N.P., pág. 2. Resulta importante recalcar que al momento en que la agente acude al lugar de los hechos no llevaba puesto su uniforme de policía ni distintivo alguno que la identificara como tal. De la evidencia fotográfica, así como del Informe Médico-Forense que hemos tenido la oportunidad de examinar, surge que la occisa vestía una camiseta sin mangas color marrón con diseños blancos, un mahón azul y unas chancletas negras. Informe Médico-Forense del Instituto de Ciencias Forenses de Puerto Rico, preparado el 19 de enero de 1999, pág. 1.


(5)Testimonio de la testigo Myma López Cruz, vecina de la calle Francia en la barriada Israel, E.N.P., pág. 2.


(6) Sin embargo, de la Exposición Narrativa de la Prueba surgen serias dudas e inconsistencias en cuanto al verdadero parentesco, si alguno, entre ambos, ya que se hace referencia a Peña como hermano (E.N.P., pág. 20); sobrino (E.N.P., págs. 10 y 13), y primo (E.N.P., pág. 17) del recurrido. Asimismo, el alegato presentado por la defensa no nos permite afirmar con certeza si realmente existía entre ellos una ver-dadera relación familiar.


(7) Véase E.N.P., pág. 3.


(8) Testimonio de la testigo Yaritza Pérez Otero, vecina de la calle Texidor en la barriada Israel, E.N.P., pág. 19.


(9) íd., págs. 19-20.


(10) íd.


(11) Testimonio de la testigo Marielinda Ortiz Martínez, E.N.P., pág. 10.


(12) íd., pág. 10.


(13) íd., págs. 10-11. A preguntas de la defensa, la testigo admitió que había prestado una declaración jurada el 13 de diciembre de 1998 ante el fiscal. A solicitud de éste la testigo leyó en voz alta la declaración jurada que, en lo pertinente, decía:
“El viernes 11 de diciembre regresa Edward a mi casa, ahí yo le pregunto a Edward que porque [sic] se lavó las manos con cloro, refiriéndose al miércoles 9 de diciembre, Edward me dijo que para que no hubiera evidencia de la pólvora. Como yo no sé que [sic] era la pólvora le pregunté que [sic] era eso y él me dijo que era de la misma arma. Me dijo, además, ‘chacho estoy encojonao porque mataron a mi primo inocentemente’. Edward me dijo que ese día habían dejado al sobrino en la barriada porque se iba a recortar. Que cuando ellos regresan a recoger el sobrino, se encuen-tran con una mujer policía con el arma de reglamento en su mano y el sobrino estaba tirado en el piso. Edward me dice ‘yo bregué con la mujer policía porque yo pensé que había matado a Peña’, y me dijo que usó algo de 47.” (Énfasis suplido.) íd., pág. 17.


(14) Testimonio del testigo Francisco Cortés Rodríguez, págs. 41-42.


(15) íd., pág. 42; Informe Médico-Forense, Instituto de Ciencias Forenses de Puerto Rico, preparado el 19 de enero de 1999, pág. 1.


(16) íd.


(17) Informe Médico-Forense, ante, pág. 2. De acuerdo con el testimonio del doctor Cortés Rodríguez, las heridas de bala “A”, “B” y “C” fueron las más graves, en particular, la ocasionada por la “B”, y que la combinación de éstas fue la causante de la muerte de la joven. Véase E.N.P., págs. 43-44.


(18) Véase el Testimonio del doctor Cortés Rodríguez, E.N.P., págs. 42-43; In-forme Médico-Forense, ante, pág. 2.


(19) Véase el Testimonio del Dr. Cortés Rodríguez, E.N.P., págs. 43-45.


(20) íd., pág. 45.


(21) Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 330.


(22) Véanse: Pueblo v. Lorio Ormsby 1, 137 D.P.R. 722, 727 (1994); Pueblo v. Bonilla Ortiz, 123 D.P.R. 434, 439 (1989); Pueblo v. González Colón, 110 D.P.R. 812, 815 (1981).


(23) Véanse, además: Pueblo v. López Guzmán, 131 D.P.R. 867, 887 (1989), citando a Pueblo v. Cruz Correa, 121 D.P.R. 270, 277 (1988); Pueblo v. Bonilla Ortiz, ante, pág. 439; Pueblo v. Tufiño Cruz, 96 D.P.R. 225, 229 (1968); Pueblo v. Burgos Dávila, 76 D.P.R. 199, 202 (1954).


(24) Chiesa Aponte, op. cit., pág. 332. Véase, además, Pueblo v. Tufiño Cruz, ante, pág. 230.


(25) A conclusión similar se ha llegado en la jurisdicción norteamericana, y a esos efectos se ha sostenido que:
“Por the trial court to give such a charge under those circumstances is inappropriately to invite the jury to exercise a degree of mercy by finding defendant guilty of a lesser crime, when the proof truly justified conviction as charged. When there is no evidentiary basis for the lesser charge, a judge is not required to charge the jury on that offense .... Ttds rule assumes that the defendant has no constitutionally protected right to present to the jury the option of nullification in the form of a lesser included offense.” 5 LaFave, Israel & King’s Criminal Procedure 2d Sec. 24.8(f), pág. 587 (1999).


(26) Citando con aprobación a Stevenson v. United States, 162 U.S. 313, 314 (1896). Véanse, además: Pueblo v. Moreno Morales I, 132 D.P.R. 261, 283 (1992); Pueblo v. López Guzmán, ante, pág. 888; Pueblo v. Cruz Correa, ante, pág. 277; Pueblo v. González Colón, ante, págs. 815-816; Pueblo v. Torres Rodríguez, 119 D.P.R. 730, 741-742 (1987).


 A esos efectos se ha reconocido en la jurisdicción norteamericana:
“It is not the purpose of the law to unbridle human passions. On the contrary, one very important aim of the criminal law is to induce persons to keep their passions under proper control. At the same time the law does not ignore the weaknesses of human nature. Hence as a matter of common law an unlawful killing may even be intentional and yet of a lower grade than murder”. (Escolio omitido.) R. Perkins y R. Boyce, Criminal Laui, 3ra ed., Nueva York, Ed. Foundation Press, 1982, pág. 84.


(28) Sobre este último factor, véanse: Pueblo v. Reyes Lara, 100 D.P.R. 676 (1975); Pueblo v. Román Marrero, 96 D.P.R. 796 (1968).


(29) Véanse: Pueblo v. Carmona, Rivera, 143 D.P.R. 907, 915 (1997); Pueblo v. Bonilla Ortiz, pág. 442; Pueblo v. Colón Soto, 109 D.P.R. 545, 548 (1980); Pueblo v. Méndez, 74 D.P.R. 913, 931 (1953).


(30) Pueblo v. Moreno Morales I, ante, pág. 287; Pueblo v. Rivera Alicea, ante, pág. 45.


(31) Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989).


(32) Pueblo v. Guzmán Toro, 107 D.P.R. 700 (1978).


(33) Pueblo v. Torres Montañez, 106 D.P.R. 125 (1977).


(34) Pueblo v. Velázquez Caraballo, 110 D.P.R. 369 (1980).


(36)Pueblo v. Caballero Rodríguez, 109 D.P.R. 127 (1979).


(36) Pueblo v. Dingui Ayala, 103 D.P.R. 528 (1974).


(37) Pueblo v. Garay, 105 D.P.R. 86 (1976).


(38) De hecho, somos del criterio que, incluso, existe prueba suficiente en dere-cho para sostener una convicción por el delito de asesinato en primer grado, de éste haber sido el veredicto rendido por el Jurado.


(39) Desde hace ya varias décadas, incluso, expresamos que “cuando claramente aparece demostrado por la prueba que no se trata de un delito de homicidio, sino de un asesinato, no tiene necesidad el juez de dar instrucciones referentes al delito de homicidio”. (Énfasis suplido.) Pueblo v. Rodríguez, 34 D.P.R. 464, 466 (1925).


(40) Véanse: Pueblo v. Arroyo, 61 D.P.R. 411, 415 (1943); Perkins y Boyce, op. cit., pág. 97; C. Torcía, Wharton’s Criminal Law, 15ta ed., Ed. Clark Boardman Callaghan, 1994, Vol. 2, See. 163, pág. 363; Witkin & B. Epstein, California Criminal Law, 2da ed., California, Ed. Bancroft-Whitney Co., 1988, Vol. í, See. 513, pág. 580; W. La Fave, Substantive Criminal Law, Minnesota, West Pub. Co., 1986, Vol. 2, See. 7.10(b), pág. 256.


(41) Además, la declaración hecha por la novia de un sobrino del recurrido a los efectos de que éste le dijo que mató a la mujer policía porque creía que ella había matado a su pariente es de dudosa confiabilidad y requiere ser examinada con cau-tela porque aparenta ser una declaración self-serving, sino en todo, al menos en parte. Como es sabido, las declaraciones que son totalmente en beneficio del acusado o self-serving deben ser excluidas y si sólo son beneficiosas en parte, dicha porción de la declaración también debe excluirse. Pueblo v. Mendoza Lozano, 120 D.P.R. 815 (1988); Pueblo v. Tirado de Santos, 91 D.P.R. 210 (1964). Véase, además, E.L. Chiesa Aponte, Tratado de Derecho Probatorio, San Juan, Pubs. J.T.S., 2000, T. II, págs. 748-752. No obstante lo anterior, no indagaremos sobre este aspecto en vista de que las partes no lo han cuestionado ni se opusieron oportunamente a la admisibilidad de dicha declaración.